DatTE
To

Via

From

Re

LED

UNITED STATES DISTRICT
DENVER. COLORADO OU

JUN 24 2019
June 18, 2019 JEFFREY P. COLWELL
Jeffrey P. Colwell, Esq. ERK
Clerk of Court

Federal District Court for the District of Colorado
Alfred A. Arraj United States Courthouse

901 19th Street, Room A-105

Denver, Colorado 80294-3589

Certified Mail No. 7018 0360 0001 6745 6853

Wiliam J. Golz, Ph.D.
29714 N. 152nd Way
Scottsdale, AZ 85262-6942

D.C.COLO.LCivR 79.1(b) Retention of Defendant's Pleadings, Documents,
Conventionally Submitted Materials, Exhibits, and Evidence in Civil Ac-
tion No. 17-CV-01152-RBJ-MEH.

Dear Mr. Colwell:

This is to request that you retain the above-captioned materials. Pursuant to
Fed. R. App. P. 4(a)(1)(B) and 4(a)(4)(A), the Notice of Appeal is due in this District
Court on or before July 8, 2019. Please reply to confirm that you have received this
letter and will retain the materials as requested.

Sincerely,

S

William J. Golz, Ph.D.
Wituiam J. Gouz, Ph.D.
29714 N. 152"" Way

cppgage ra
Scotrspate, AZ 85262-6942 \

sek AZ
9 7?

Hl’ |i) §
7018 0360 0001 6745 ba53 | a - "$4. 05—

5
ou
cm ee. 80294 R2304H109364-22 gy

 

JEFFREY P. CoLwett, Esa.

CLERK OF Court

FepEraL District Court For THE District or Cotorapo
ArrepD A. Arras Untrep States CourTHousE

901 197TH STREET, Room A-105

DenveER, CoLorapo 80294-3589

BO294~-SE0i51 el PAL yg MLE peg gfe} ta
 

 

 

 

 

 

 

 

 

ott,

   

PU stoit- 8 Lab mere ORE TEE e)

 

ECB RA ENCE ol nets

    
